Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn, reversed on the law, information dismissed *637and defendant discharged on the ground that the principal business of the employer was general contracting in which compensation had been secured; that the spraying of bushes in the back yard, undertaken by the complainant on a single occasion after the close of his regular day’s work as a truck driver, was not employment in a business carried on by the employer for pecuniary gain, as provided in section 2, subdivision 5, of the Workmen’s Compensation Law; and that the failure to secure compensation for such casual employment did not constitute a violation by the defendant employer of section 52 of said act.*  (Matter of Mulford v. Pettit & Sons, 220 N. Y. 540-543; Dillon v. Trustees of St. Patrick’s Cathedral, 234 id. 225; Matter of Finkell v. Cobleskill Agricultural Society, 220 App. Div. 429; Mullen v. Little, 186 id. 169; Millard v. Townsend, 204 id. 132.) Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.